FILED
                             NOT FOR PUBLICATION                            JAN 26 2011

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-50150

                Plaintiff - Appellee,             D.C. No. 8:98-cr-00159-ABC-1

    v.
                                                  MEMORANDUM *
CEDRIC DERWON WILSON, AKA
Cedrick Dewon Wilson, AKA Dog,

                Defendant - Appellant.



                     Appeal from the United States District Court
                         for the Central District of California
                   Audrey B. Collins, Chief District Judge, Presiding

                        Argued and Submitted January 10, 2011
                                 Pasadena, California

Before: O’SCANNLAIN, W. FLETCHER, and CLIFTON, Circuit Judges.

         Cedric Wilson appeals his supervised release revocation and sentence. As

the facts are known to the parties, we repeat them here only as necessary to explain

our decision.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Wilson first challenges the district court’s finding that he violated his

supervised release conditions by possessing a firearm. He argues that the evidence

was insufficient to establish possession and that the district court violated his Fifth

Amendment right to due process by considering a police report submitted by the

government, because the report contained facts that were not part of the stipulation.

The stipulation did not provide that the court could not consider any facts beyond

the stipulation, and the court did not agree to any such limitation on what it could

consider. Moreover, although the police report constituted hearsay evidence, the

Federal Rules of Evidence, including the rules limiting hearsay, do not apply at

revocation proceedings. See United States v. Verduzco, 330 F.3d 1182, 1185 (9th

Cir. 2003). Because Wilson waived his right to an evidentiary hearing and did not

object to the court’s consideration of the police report, the court did not violate due

process when it considered information contained in the police report. See United

States v. Perez, 526 F.3d 543, 548 (9th Cir. 2008). In light of the facts contained in

the stipulation and the police report, we conclude that there was sufficient evidence

to support the district court’s finding that Wilson constructively possessed a

firearm in violation of his supervised release conditions. See 18 U.S.C.

§ 3583(e)(3); Perez, 526 F.3d at 547; United States v. Gutierrez, 995 F.2d 169, 171

(9th Cir. 1993) (holding that “to prove constructive, the government must prove a


                                           2
sufficient connection between the defendant and the contraband to support the

inference that the defendant exercised dominion and control over the firearms”).

      Wilson also argues that the district court abused its discretion by imposing

an unreasonable sentence of 24 months. However, the district court correctly

calculated the Guidelines range of 18–24 months and explained the reasons

supporting the Guidelines sentence. See 18 U.S.C. § 3553(c). The court did not

abuse its discretion by declining to address specifically each mitigating factor

Wilson referenced at the sentencing hearing, or by failing to mention every factor

listed in 18 U.S.C. § 3553(a). See 18 U.S.C. § 3583(e); United States v. Carty, 520

F.3d 984, 991–94 (9th Cir. 2008). We conclude that a 24-month sentence is not

substantively unreasonable. See Carty, 520 F.3d at 988.

      AFFIRMED.




                                          3